Citation Nr: 0001840	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert H. Putnam, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970. 

In a May 1995 rating decision the RO at Seattle, Washington 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for multiple sclerosis.  The veteran appealed.  In 
July 1997, the Board of Veterans' Appeals (Board) confirmed 
the RO's determination.  The veteran appealed thereafter to 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (hereinafter referred to as the Court).

After reviewing briefs submitted by the Appellee and 
Appellant, the Court vacated the Board's July 1997 decision 
and remanded the claim for issuance of a readjudicated 
decision in light of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
The matter is now before the Board for reconsideration.


REMAND

In July and September 1999, the veteran, through his 
attorney, submitted additional medical statements from S. J. 
K., M.D., and in his November 1999 Informal Brief, requested 
the matter to be remanded to the RO for redevelopment and 
readjudication, unless the Board awards service connection 
for multiple sclerosis.  

In light of the foregoing, the matter shall be remanded 
pursuant to 38 C.F.R. § 20.1304(c) (1999).  That regulatory 
provision provides that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Id.

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  The RO should review the additional 
evidence submitted and thereafter, 
accomplish any additional development 
deemed necessary, e.g., obtaining an 
independent medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175; 
Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (When findings and conclusions are 
medical in nature, the Board may not rely 
on its own unsubstantiated medical 
conclusions, but may consider only 
independent medical evidence to support 
its findings.); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

2.  The RO should then readjudicate the 
veteran's appeal of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for multiple 
sclerosis.  All pertinent law, 
regulations, and Court decisions should 
be considered, including Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999); 
etc.  If the veteran's claim remains in a 
denied status, he and his attorney should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


